Cuyahoga County, Nos. 47458 and 47459. On November 2, 1989, this court continued a stay of execution in this cause pending the exhaustion of state post-conviction remedies. Upon consideration of appellee’s motion to set date for execution of sentence,
IT IS ORDERED by the court that the motion to set date for execution of sentence be, and the same is hereby, granted and the November 2, 1989 entry staying compliance with the mandate and execution of sentence be, and the same is hereby, revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 16th day of May, 1994, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.